Citation Nr: 1018557	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  09-12 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post scars, due to removal of cyst, right mid-mediastinum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  
Evidence pertinent to the matter on appeal was received 
contemporaneously with the Veteran's April 2010 Board 
hearing.  The Veteran has waived initial RO consideration of 
this evidence.

Medical records were also received by VA in November 2009.  
As these records are not pertinent to the matter on appeal, 
initial RO consideration of this evidence is not necessary.

Some of the Veteran's statements and April 2010 Board hearing 
testimony pertains to disability (including muscle damage to 
the chest and upper extremity neurological disability) that 
the Veteran has essentially asserted is related to his 
service-connected scar disability or inservice surgeries.  
The Veteran's representative has indicated (April 2010 Board 
Hearing transcript, page 9) that he would pursue such claims, 
and, as noted at the April 2010 Board hearing (April 2010 
Board Hearing transcript, page 10), the Board will solely 
consider the issue of entitlement to an increased 
(compensable) rating for status post scars, due to removal of 
cyst, right mid-mediastinum.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
service-connected scar disability was shown to be well healed 
and without limitation of function of the part affected; 
painful scars have been approximated.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
status post scars, due to removal of cyst, right mid-
mediastinum, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805 
(as in effect from August 30, 2002 through October 22, 2008); 
Diagnostic Codes 7800-7805 (effective from October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2007 and October 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of the 
claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating claim 
such that the essential fairness of the adjudication is not 
affected.

In October 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
completed prior to the initial AOJ adjudication of the claim.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private medical records.  In November 
2007 the Veteran underwent a VA examination that addressed 
the medical matters presented on the merits by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination obtained in this case 
is adequate, as it included an examination of the Veteran and 
elicited his subjective complaints.  The VA examination 
described the Veteran's disability on appeal in sufficient 
detail so that the Board is able to fully evaluate the 
claimed disability.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claim.

Based on service treatment records revealing that the Veteran 
underwent excision of a mediastinal cyst by means of a right 
thoracotomy, an October 1960 rating decision granted service 
connection for the disability on appeal and assigned a 
compensable rating that has stayed in effect since that time.  
The Veteran's increased rating claim for the present appeal 
was received in May 2007.

At a November 2007 VA examination, the Veteran reported 
"vague pain" around his right thoracotomy scar on the back 
of the chest on his right side on and off since 1958, 
especially when doing moderate activities and handling 
weights.  He noted a constant pain in that area for the prior 
ten years, and indicated that the pain was 6 on a scale of 1 
to 10.  He also reported pain in the right side of his neck 
for the past 10 years.  Physical examination revealed a well-
healed right thoracotomy scar measuring 19 inches.  A scar 
measuring 1-1/4 inch was observed just below the right 
thoracotomy scar in the right middle axillary area related to 
inservice chest tube placement.  Both scars were well-healed 
and were slightly darker when compared to the surrounding 
skin; there were no signs of inflammation, induration, edema, 
keloid changes, local tenderness, elevation, or depression.  
There was no obvious loss of muscles around the scar, no loss 
of function, and sensation was intact around the scar.  Chest 
wall movements were normal.  

A well-healed faint oblique scar measuring about three inches 
was noted just above the right clavicle in the lower part of 
the neck on the right side.  The scar appeared to be 
superficial and the same color as the surrounding skin, with 
no signs of inflammation, induration, edema, keloid changes, 
local tenderness, elevation, or depression.  There was no 
obvious loss of tissue around the scar, and also no atrophy 
or wasting of the muscles.  There was no loss of function 
associated with scar, and sensation was intact around the 
scar.  The November 2007 VA examiner also noted another 
"very small tiny scar" in the right middle clavicle area.  
The scar was superficial and was not tender and did not 
result in any loss of function.

The diagnosis included residual, right thoracotomy scar, as 
well as a small scar related to chest tube placement related 
to surgeries during active service.  The examiner essentially 
noted that the Veteran's scars provided no "objective 
clinical signs."  Superficial scars on the right side were 
also diagnosed.

At his April 2010 Board hearing, the Veteran testified that 
he had a sharp stabbing pain in his neck that would radiate 
to his shoulder.  The Veteran essentially stated that his 
scars have resulted in additional disability including 
limitation of motion of his arms, painful swelling of the 
hands, and arthritis.  

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for disfigurement of the head, face or neck with 
one characteristic of disfigurement.  A 30 percent evaluation 
is warranted for disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with 2 or 3 characteristics of 
disfigurement.  The eight characteristics of disfigurement 
for evaluation purposes are: (1) a scar 5 inches or more (13 
or more cm.) in length; (2) a scar at least 1/4 inch (0.6 
cm.) wide at its widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an 
area exceeding 6 square inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding 6 square inches (39 sq. 
cm.); and (8) and indurated and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  
Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination. Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.

As noted, Diagnostic Code 7804 provides a 10 percent rating 
for superficial scars that are painful on examination.  Based 
on the Veteran's credible Board hearing testimony and 
statements made during his November 2007 VA examination, the 
Board finds that the Veteran's right thoracotomy scar and 
neck scar closely approximate scars that are painful on 
examination.  As such, a rating of 10 percent for the 
Veteran's service-connected scar disability is warranted.

The Board must also consider other potentially applicable 
Diagnostic Codes that allow for a higher rating.

While Diagnostic Code 7800 applies to scars to the head, 
face, or neck, the next higher 30 percent rating under that 
rating criteria requires evidence of either palpable tissue 
loss with gross distortion or asymmetry, which is not shown, 
or 2 or 3 characteristics of disfigurement.  The Veteran's 
neck scar is greater than 5 inches in length, and thus, meets 
one characteristic of disfigurement, but is not shown to 
result in other characteristics of disfigurement.

The Veteran's scars have never been noted to be deep or to 
have resulted in limited motion, and, as such, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
7801.

The Board notes that consideration under Diagnostic Codes 
7802, 7803, and 7804 would serve no benefit to the Veteran as 
the maximum rating allowed under those Diagnostic Codes is 10 
percent.

Further, the Veteran's scars have not caused limitation of 
function of any affected part, therefore a rating under 
Diagnostic Code 7805 is not warranted.  While the Veteran may 
have asserted as such, the November 2007 VA examiner 
specifically noted that there was no function affected by the 
Veteran's service-connected scars.

The criteria for evaluating scars, under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through Diagnostic Code 7805, were 
revised effective October 23, 2008.  The Veteran's 
representative has requested consideration under the amended 
criteria, and the RO considered the criteria in the February 
2009 statement of the case.

Under the new Diagnostic Code 7800, ratings may be based on 
the number of characteristics of disfigurement present.  A 
rating of 10 percent requires one characteristic of 
disfigurement, and a rating of 30 percent is warranted where 
there are two or three characteristics of disfigurement.  A 
rating of 30 percent is also warranted where there is visible 
or palpable tissue loss and additional symptomatology.  The 
eight characteristics of disfigurement, as listed in Note 1, 
include the following: (1) scar five or more inches (13 or 
more centimeters) in length; (2) scar at least one-quarter 
inch (0.6 centimeters) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); (7) underlying soft tissue missing 
in an area exceeding six square inches (39 square 
centimeters); and (8) skin indurate and inflexible in an area 
exceeding six square inches (39 square centimeters).

Effective October 23, 2008, under Diagnostic Code 7801, burn 
scar(s) or scar(s) due to other causes, not of the head, 
face, or neck, that are deep and nonlinear in an area or 
areas of at least 6 square inches (39 sq. cm.) but less than 
12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) 
due to other causes, not of the head, face, or neck, that are 
superficial and nonlinear in an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  Note (2) under that code provides that if 
multiple qualifying scars are present, assign a separate 
evaluation for each affected extremity based on the total 
area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation.  
Note (2) for that code provides that if one or more scars are 
both unstable and painful, add 10 percent to the evaluation 
that is based on the total number of unstable or painful 
scars.

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under Diagnostic Codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under Diagnostic Codes 7800-04 under an 
appropriate diagnostic code.

As for Diagnostic Code 7800, as the Veteran's neck scar has 
neither palpable tissue loss with gross distortion or 
asymmetry, or 2 or 3 characteristics of disfigurement, a 
rating in excess of 10 percent under this provision is not 
for application.

As the Veteran's scars are not deep, a rating in excess of 10 
percent is not warranted under Diagnostic Code 7801.  
Consideration under Diagnostic Code 7802 is of no benefit to 
the Veteran as the maximum rating allowed under that 
diagnostic code is 10 percent.

As for Diagnostic Code 7804, the evidence reveals that only 
the neck and thoracotomy scars as painful, and unstable scars 
have not been shown.  Thus, a rating in excess of 10 percent 
under this provision is not for application.

As for the revised Diagnostic Code 7805, the Veteran's scars 
have been evaluated under Diagnostic Codes 7800, 7801, 7802, 
and 7804, and there are no other disabling effects to be 
considered.

In conclusion, the evidence of record supports a rating of 10 
percent, but no higher, for status post scars, due to removal 
of cyst, right mid-mediastinum throughout the rating period 
on appeal.

Conclusion

In adjudicating a claim the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
observes or experiences; for example, he is competent to 
report that his scars cause pain.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  The Board finds the Veteran to be 
credible in his reports of the symptoms he experiences, and 
has in large part granted his claim based on such statements.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected scar disability is 
not so unusual or exceptional in nature as to render his 
schedular rating inadequate.  The Veteran's disability has 
been evaluated under the applicable diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's scar disability has caused marked 
interference with employment or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is an element of all 
appeals of an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, however, TDIU consideration 
is not warranted.  At his November 2007 VA examination, the 
Veteran stated that he had retired in 1993 and did not 
indicate that his retirement was related to his service-
connected disability.


ORDER

A rating of 10 percent for status post scars, due to removal 
of cyst, right mid-mediastinum is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


